DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the lint disposal mechanism in claims 1-20 and the rotationally operable mechanism in claims 11-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sears (US 6,016,610).
As for claims 1 and 8, Sears shows a laundry appliance comprising: a drum for processing laundry (1:13-15); a blower that delivers process air through an airflow path that includes the drum (16, fig. 1); a lint filter positioned within the airflow path that separates particulate matter from the process air to define entrapped lint particles (68, fig. 4 and 42, fig. 2); a lint disposal mechanism that removes the entrapped lint particles from a surface of the lint filter to define removed lint (46, 18, cyclone and agitating object); and a holding compartment that receives the removed lint for disposal (26, fig. 
As for claims 10 and 11, Sears shows a laundry appliance comprising: a drum for processing laundry (1:13-15); a blower that delivers process air through an airflow path that includes the drum (16, fig. 1); a lint filter that is positioned within the airflow path that separates particulate matter from the process air to define entrapped lint particles (68, fig. 4 and 42, fig. 2); and a holding compartment that receives the entrapped lint particles as removed lint via a lint disposal mechanism (26, fig. 1); wherein the lint filter includes a rotationally operable mechanism that operates the lint filter within the airflow path (46, fig. 1).
As for claim 17, Sears shows a drum for processing laundry (1:13-15); a blower that delivers process air through an airflow path that includes the drum (16, fig. 1); a cyclonic lint filter that is positioned within the airflow path that separates particulate matter from the process air to define entrapped lint particles (42, 18, fig. 2); and a holding compartment that receives the entrapped lint particles as removed lint via a lint disposal mechanism (26, fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claim 1.
Sears discloses wherein the removed lint falls by force of gravity to the holding compartment (fig. 4) and the claimed invention except for the lint filter includes a generally horizontal filter screen that collects particulate material on a bottom surface of the filter screen.  However, Sears does disclose a lint filter includes a generally horizontal filter screen that collects particulate material on a bottom surface of the filter screen (68, fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the air filter as disclosed by Sears fig. 1 with the air filter as taught by Sears fig. 4 because orientation of the filter is a matter of design choice in which either orientation is affected by gravity. 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claim 2 and further in view of Schaub (US 2009/0158933).
Sears discloses the claimed invention except for the lint filter includes a selectively operable portion that operates within the airflow path to remove the entrapped lint particles; wherein the selectively operable portion includes a lint scraper.  Schaub teaches the lint filter includes a selectively operable portion that operates within the airflow path to remove the entrapped lint particles (5, [0042]); wherein the selectively operable portion includes a lint scraper (5, [0042]) in order to mechanically remove any remaining lint periodically.  Sears would benefit equally from mechanically removing any remaining lint periodically.  It would have been obvious to one of ordinary skill in the art . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claim 2 and further in view of Cartier (US 4,314,409).
Sears discloses the claimed invention except for the holding compartment includes a compactor that operates to compact the removed lint to define lint pellets.  Cartier teaches the holding compartment includes a compactor that operates to compact the removed lint to define lint pellets (62, fig. 5) in order to further compact the lint mass to effectively provide more storage in the same volume.  Sears would benefit equally from further compacting the lint mass to effectively provide more storage in the same volume.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sears with the holding compartment includes a compactor that operates to compact the removed lint to define lint pellets as taught by Cartier in order to further compact the lint mass to effectively provide more storage in the same volume.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claim 6 and further in view of Cartier.
The combination of Sears and Schaub discloses or teaches the claimed invention except for the lint filter operates relative to the lint scraper and the lint scraper is substantially fixed relative to the airflow path.  Cartier teaches the lint filter operates relative to the lint scraper and the lint scraper is substantially fixed relative to the airflow . 
Claims 9, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claims 6, 11 and 17, and further in view of Ahn (US 2010/0146804).
Sears discloses the claimed invention except for the cyclonic separator includes a rotating filter that receives a helical flow of the process air and that rotates the rotating filter; wherein the rotationally operable lint filter is positioned at a filter end of a cyclonic separator, and wherein the helical flow of the process air directs the removed lint to a particle outlet end of the cyclonic separator that is opposite the filter end; wherein rotation of the rotationally operable lint filter directs the entrapped lint particles outward via centrifugal force, and wherein a portion of the process air moves through the rotationally operable lint filter, and wherein a slowed flow of air directs the removed lint to the outlet end of the cyclonic separator; wherein the rotationally operable lint filter is a conical rotating filter that rotates about the rotational axis; wherein the rotationally operable lint filter is positioned at a filter end of the cyclonic lint filter, and wherein the helical flow of the process air directs the removed lint to an outlet end of the cyclonic lint filter that is opposite the filter end; wherein rotation of the rotationally operable lint filter . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Ahn as applied to claim 12 and further in view of Crouch (US 6,517,612).
The combination of Sears and Ahn discloses or teaches the claimed invention except for the rotationally operable lint filter includes a plurality of fins that engage the helical flow of the process air.  Crouch teaches the rotationally operable lint filter includes a plurality of fins that engage the helical flow of the process air (11:66-67) in order to increase airflow through the cyclone for increased particle separation from the drying air.  Sears would benefit equally from increasing airflow through the cyclone for increased particle separation from the drying air.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sears with the rotationally operable lint filter includes a plurality of fins that engage the helical flow of the process air as taught by Crouch in order to increase airflow through the cyclone for increased particle separation from the drying air. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762